PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Patent No. 10,980,890
Issue Date: April 20, 2021
Application No. 16/545,869
Filing or 371(c) Date: August 20, 2019
Attorney Docket No. LCH-00204  





:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 
37 CFR 1.28(c) filed August 9, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

The applicant submitted a deficiency payment of $2,355.00 with the request on August 9, 2021. A $420.00 deficiency payment was submitted for the utility search fee paid on October 30, 2019. The applicant listed the current large entity fee for the utility search fee as $750.00, but the current large entity fee is $700.00. As a result, $50.00 has been refunded to the applicant's deposit account.

Inquiries related to this communication should be directed to Joy Dobbs at (571) 272-3001. 


/Michelle R. Eason
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions